Citation Nr: 1008620	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-38 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

3.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the left hip, to include entitlement 
to an evaluation in excess of 10 percent for service-
connected left hip surgical scar.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to 
July 1980 and from September 1990 to December 1991.

In March 2004, VA received the Veteran's claim for PTSD 
related to his service.  In the June 2004 rating decision, 
the RO addressed a claim of service connection for PTSD.  In 
June 2004, the Veteran submitted an NOD on the issue of 
service connection for PTSD.  In its February 2008 decision, 
the Board noted that post-service VA medical records indicate 
that the Veteran was diagnosed with depressive disorder in 
March 2004 and noted that the Veteran was having problems 
with his uncle and that the uncle wanted the Veteran to get 
out of his property.  In October 2004, a PTSD screen was 
negative as the Veteran denied having nightmares; trying to 
avoid thoughts or situations; being constantly on guard, 
watchful, or easily startled; or feeling numb or detached 
from other, activities or surroundings.  The Board denied 
entitlement to service connection on the basis that the 
competent and probative evidence showed the Veteran did not 
have a diagnosis of PTSD consistent with the criteria of the 
DSM-IV.  The Veteran appealed the February 2008 Board 
decision to the Court.  In an order dated in April 2009, the 
Court remanded this matter to the Board pursuant to the terms 
of a Joint Motion for Remand (JMR).  

A recent decision by the Court, in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), clarified the scope of a claim on appeal 
by holding that when a claimant makes a claim, he/she is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  Accordingly, 
pursuant to the JMR and Clemons, the Board now has before it 
a claim seeking service connection for all psychiatric 
symptoms.  In this case, the Board has characterized the 
matter as two separate issues, entitlement to service 
connection for PTSD and entitlement to service connection for 
an acquired psychiatric disorder other than PTSD.    

The remaining issues on appeal originate from rating 
decisions dated in June 2004 and July 2009 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In July 2009, the RO received the Veteran's claim for 
entitlement to service connection for sleep apnea.  Although 
the RO has begun development of this issue for adjudication, 
it is being referred to the RO for additional appropriate 
action.

The issues of entitlement to service connection for a 
psychiatric disability other than PTSD and entitlement to a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with PTSD.

2.  The Veteran's service-connected left hip disability is 
manifested by complaints of constant pain; flexion at its 
worst limited to 110 degrees, extension to 20 degrees, 
adduction to 20 degrees, abduction to 35 degrees, external 
rotation to 30 degrees, and internal rotation to 30 degrees; 
x-ray evidence of healed med femoral fracture and essentially 
normal hip.  There is no objective evidence of ankylosis, 
flail joint of the left hip, malunion of the femur with a 
marked left hip disability, fracture of the surgical neck of 
the femur with a false joint, fracture of the shaft or 
anatomical neck of the femur with nonunion, or limitation of 
flexion of the thigh to 20 degrees or 10 degrees. 

3.  The Veteran's service-connected left hip surgical scar is 
not deep and does not cause limited motion. 



CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected left hip disability have not been met 
at any time during the period under appeal.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5250 to 5255 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected left hip surgical scar have not been 
met at any time during the period under appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4118, Diagnostic Codes 7801 to 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's February 2008 Remand, the Appeals 
Management Center (AMC) afforded the Veteran a VA examination 
to assess the severity of his service-connected left hip 
disability, readjudicated the Veteran's claim under provision 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) as discussed in more 
detail below, and issued a supplemental statement of the 
case.  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's February 2008 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the VCAA, the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, In Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims held that, pursuant to 38 U.S.C. 
§ 5103(a) (2008) (currently at 38 U.S.C. § 5103(a)(1)), a 
VCAA notice for an increased rating claim must include the 
following information:  (1) the VA must notify the Veteran 
that in order to substantiate a claim, he or she must provide 
(or ask the VA to obtain) medical or lay evidence 
demonstrating that his or her disability has worsened or 
increased in severity and the effect the worsening has had on 
his or her employment and daily life; (2) if the Veteran's 
current diagnostic code "contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell 
the Veteran that if he or she is assigned a higher rating, 
that rating will be determined by applying relevant 
diagnostic codes, which generally provide for disability 
ratings between 0-100%, "based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life"; and (4) the notice must also 
provide examples of the types of medical and lay evidence-
such as job application rejections-that the Veteran may 
submit (or ask the VA to obtain) "that are relevant to 
establishing [her or] his entitlement to increased 
compensation."

Recently, the United States Court of Appeals for the Federal 
Circuit issued a decision on appeal that vacated and remanded 
the decision of the Veterans Claims Court in Vazquez-Flores.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).  In view of some potentially qualifying 
language included in the Federal Circuit's decision in 
vacating the CAVC's decision ("insofar as"), it appears 
that only the generic first, third, and fourth elements 
[contained in the CAVC's decision] are in fact required under 
the Federal Circuit's decision.

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in April 2004, April 2008, 
and August 2009 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  
Together, the letters informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2004 and April 2008 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records and identified post-
service medical treatment records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination in June 2009. 38 
C.F.R. § 3.159(c)(4).  The VA examiner addressed the severity 
of the Veteran's left hip disability in conjunction with a 
review of the claims file and physical examination of and 
interview with the Veteran.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The June 2009 
VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision. 

To date, the RO has not afforded the Veteran a VA examination 
with an opinion as to the etiology of his claimed PTSD.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as no competent evidence has been submitted 
showing current PTSD or persistent or recurrent symptoms of 
PTSD, the Board finds that an etiology opinion is not 
"necessary."  

The Board notes that the Veteran is represented by counsel; 
and there has been no assertion of any failure to provide 
appropriate notice.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2009).

38 C.F.R. § 4.125(a) (2009) requires that diagnoses of mental 
disorders conform to the Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f).

In May 2004, the RO received the Veteran's completed PTSD 
questionnaire in which he noted that he witnessed a shipmate 
ripped apart from the waist down on the flight deck and that 
he was having nightmares and flashbacks.

The Board finds the evidence of record insufficient to 
support service connection for PTSD.  The Board's decision 
herein does not deny the Veteran's claim for service 
connection for PTSD based upon the lack of any verified in-
service stressor as the Board's analysis does not reach this 
issue.  The basis for the denial of service connection for 
PTSD is that the evidence indicates that record is absent the 
required DSM-IV conforming diagnosis of PTSD.  38 C.F.R. §§ 
3.304(f), 4.125(a).

Post service VA medical records indicate that the Veteran has 
been diagnosed with depressive disorder, schizoaffective 
disorder bipolar type, mild memory loss with behavioral 
changes, general anxiety disorder.  In October 2004, a PTSD 
screen was negative as the Veteran denied having nightmares; 
trying to avoid thoughts or situations; being constantly on 
guard, watchful, or easily startled; or feeling numb or 
detached from other, activities or surroundings.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed.  Here, the competent and probative evidence shows 
the Veteran does not currently have a diagnosis of PTSD 
consistent with the criteria of the DSM-IV.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
PTSD, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.        

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the Veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007)

Historically, the record indicates that the Veteran's initial 
injury was in a motor vehicle accident in December 1980, 
between his first and second periods of active duty.  He 
sustained a midshaft fracture of the left femur with 
intramedullary rodding.  In 1983 the intramedullary rod was 
removed.  During his second period of active duty, the 
Veteran's left hip pain acutely worsened with the rigors of 
shipboard activities.  The Veteran underwent Medical Boards 
in April 1991 and September 1991.  The April 1991 Medical 
Board noted that radiographs of the pelvis and left femur 
demonstrated  mild degenerate changes in the left hip joint 
with some sclerosis and abundant callus and no evidence of 
acute osteolysis.  The April 1991 Medical Board recommended 
that the Veteran be assigned to six months limited duty.  The 
July 1991 Medical opined that the Veteran would not be fit 
for full duty within a reasonable period of time and 
recommended that his case be referred to the Physical 
Evaluation Board for adjudication.  The Physical Evaluation 
Board determined that the Veteran was unfit for duty, and he 
was separated from active service.

In a July 1993 rating decision, service connection was 
granted for arthritis of the left hip and a disability rating 
of 10 percent was assigned effective December 7, 1991.  In a 
November 1999 rating decision, the Veteran's disability 
rating was increased to 20 percent effective June 15, 1999.

In March 2004, VA received the Veteran's claim for increased 
evaluation of his service-connected left hip disability.  The 
RO denied an increased evaluation in a June 2004 rating 
decision, and the Veteran appealed.  In February 2008, the 
Board remanded the issue for additional development including 
affording the Veteran a VA examination to assess the severity 
of his left hip disability.  In October 2009, the RO granted 
a separate 10 percent disability rating for surgical scar of 
the left hip.

The Veteran's service-connected posttraumatic arthritis of 
the left hip is currently evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5255 (2009).  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen. 38 C.F.R. § 4.27 
(2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Diagnostic Code 5010 provides that arthritis, due to trauma, 
and substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a rating of 20 percent is 
applicable when there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  A rating of 10 
percent is applicable when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Diagnostic Code 5003, Note 1, states that the 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Diagnostic Code 5003, Note 2, states that the 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2009) provide the criteria for rating hip and thigh 
disabilities.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5250, a 60 
percent disability rating applies where the Veteran has 
favorable ankylosis of the hip, in flexion at an angle 
between 20° and 40°, and slight adduction or abduction.  A 70 
percent disability rating applies where the Veteran has 
intermediate ankylosis of the hip.  A 90 percent disability 
rating, as well as special monthly compensation, applies 
where the Veteran has unfavorable or extremely unfavorable 
ankylosis of the hip.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 
86).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5251, a 10 
percent disability rating applies where the Veteran has 
limitation of extension of the thigh to 5 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5252, a 10 
percent disability rating applies where the Veteran has 
limitation of flexion of the thigh to 45 degrees.  A 20 
percent disability rating applies where the Veteran has 
limitation of flexion of the thigh to 30 degrees.  A 30 
percent disability rating applies where the Veteran has 
limitation of flexion of the thigh to 20 degrees.  A 40 
percent disability rating applies where the Veteran has 
limitation of flexion of the thigh to 10 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5253, a 10 
percent disability rating applies where the Veteran has 
limitation of rotation of the thigh, and cannot toe-out more 
than 15 degrees with the affected leg.  A 10 percent 
disability rating also applies where the Veteran has 
limitation of adduction of his thigh such that he cannot 
cross his legs.  A 20 percent disability rating applies where 
the Veteran has limitation of abduction of his thigh, and 
motion is lost beyond 10 degrees.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  See 38 C.F.R. § 4.71, Plate II.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5254, an 80 
percent disability rating applies where the Veteran has a 
flail joint of the hip.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255, a 10 
percent disability rating applies where the Veteran has 
malunion of the femur with a slight knee or hip disability.  
A 20 percent disability rating applies where the Veteran has 
malunion of the femur with a moderate hip disability.  A 30 
percent disability rating applies where the Veteran has 
malunion of the femur with a marked hip disability.  A 60 
percent disability rating applies where the Veteran has a 
fracture of the surgical neck of the femur, with a false 
joint.  A 60 percent disability rating also applies where the 
Veteran has a fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, and where 
weightbearing is preserved with the aid of a brace.  An 80 
percent disability rating applies where the Veteran has a 
fracture of the shaft or anatomical neck of the femur with 
nonunion, and with loose motion (spiral or oblique fracture).

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

In April 2004, the Veteran underwent VA examination.  The 
Veteran complained of constant pain in the hip and thigh with 
no incapacitation reported although he did admit that he 
occasionally lost a few days a year from work because of the 
condition and that functional impairment included reduced 
mobility.  The Veteran reported that he treated with 
Naproxen.  The examiner noted that diagnosis was unchanged 
and that the Veteran's condition limited walking, running, 
jumping, and climbing.

Physical examination demonstrated that he did not use 
assistive devices such as crutches, braces, or canes.  Both 
hips appeared normal.  Left hip demonstrated flexion from 
zero to 110 degrees with pain at 110 degrees, extension from 
zero to 20 degrees, adduction from zero to 20 degrees with 
pain at 20 degrees, abduction from zero to 35 degrees with 
pain at 35 degrees, external rotation from zero to 50 degrees 
with pain at 50 degrees, and internal rotation from zero to 
40 degrees.  There was no additional limitation based on 
fatigue, weakness, lack of endurance, or incoordination.  
There was no ankylosis of hip joints.

In June 2009, the Veteran underwent VA examination.  The 
Veteran reported pain in left buttock for which he takes 
ibuprofen.  Physical examination demonstrated that he was 
walking with a cane.  The Veteran walked with a limp favoring 
the left lower extremity.  He was able to walk heel and toe 
and get in and out of a chair without difficulty.  The 
Veteran squatted to 110 degrees at the hip complaining of 
pain each time.  Examination of the hip revealed a well-
healed surgical scar which appeared completely benign but was 
extremely hypersensitive in the scar as well as around it in 
the buttocks area to even light touch.  The Veteran jumped 
away and grimaced with pain when light touch was applied to 
the area.  There was no abnormality of the skin other than 
healed scar.  The Veteran's neurologic examination of the 
lower extremities was completely normal.  Hip motion supine 
was zero to 115 degrees; internal rotation zero to 30 
degrees, external rotation was 30 degrees without complaints 
of discomfort.  The Veteran's right leg was 1.5 centimeters 
longer than the left.  Diagnosis was healed fracture, left 
femur, status post IM nailing with removal of nail, leg 
length discrepancy, 1.5 centimeters, right longer than left, 
and chronic myofascial pain, left hip with normal hip joint 
examination and x-ray.

The examiner noted that the Veteran did not demonstrate 
weakness, fatigability, or incoordination.  He did describe 
pain on movement.  He did not have any additional loss of 
motion or ankylosis or any weakened movement or excess 
fatigability or incoordination.  The examiner noted that in 
his opinion, there was nothing objective that he would 
consider which would significantly limit the Veteran's 
functional ability.  The examiner also noted that the Veteran 
had no instability, did not describe flare-ups, and did not 
demonstrate additional limitation with repetitive use.  

The Board finds that given the lack of significant clinical 
findings, the level of disability required for a rating in 
excess of 20 percent under Diagnostic Code 5255 is not 
present.  The Veteran has been examined by the VA for his 
service-connected left hip disability on two occasions during 
the course of the appeal, none of which show any significant 
symptomatology associated with the service-connected 
disability.  Rather, the disability is characterized largely 
by subjective pain complaints.  There is no objective 
evidence of malunion of femur with marked hip disability, 
fracture of surgical neck of femur with false joint or 
fracture of shaft or anatomical neck of femur with nonunion.  
The Veteran retained good range of motion of the hip, and x-
rays noted only minor abnormality.  X-rays in June 2009 
showed a well preserved joint with no signs of avascular 
necrosis or other disease.  There was evidence of previous IM 
nailing in the proximal femur which was seen on the AP and 
the frog leg lateral views.  X-rays of the femur in multiple 
views showed a healed fracture in the middle third with 
heterotopic bone off medially.  The alignment was perfect in 
both views, AP and lateral.  The callus was well formed and 
appeared healthy without any signs of weakness or refracture.  
In fact, as noted above, the June 2009 VA examiner noted that 
in his opinion, there was nothing objective that he would 
consider which would significantly limit the Veteran's 
functional ability.  
  
The Board has considered whether another diagnostic code 
pertaining to the hip affords the Veteran a higher disability 
evaluation for his service-connected left hip disability.  
However, in the absence of ankylosis of the hip, Diagnostic 
Code 5250 is not for application.  Similarly, without 
evidence of limitation of flexion of the thigh to 20 degrees 
or 10 degrees or flail joint of the hip, Diagnostic Codes 
5252 and 5254 are not for application. 38 C.F.R. § 4.71.  As 
noted above, in April 2004, the Veteran demonstrated left hip 
flexion from zero to 110 degrees with pain at 110 degrees; 
and in June 2009, hip motion supine was zero to 115 degrees.    

The Board has also considered the Veteran's complaints of 
pain in reaching its conclusion in this case.  However, 
neither VA examiner noted any additional functional loss.  
The April 2004 VA examiner noted that there was no additional 
limitation based on fatigue, weakness, lack of endurance, or 
incoordination due to pain or flare-ups.  The June 2009 VA 
examiner noted that the Veteran did not demonstrate weakness, 
fatigability, or incoordination and that although he 
described  pain on movement, he did not have any additional 
loss of motion or ankylosis or any weakened movement or 
excess fatigability or incoordination.  Thus, any functional 
loss due to pain is adequately contemplated by the current 20 
percent rating.  As such, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 have been considered, but they do not provide a 
basis for an increased rating under these circumstances.

Here, the Board has found no medical evidence of record that 
would warrant a staged rating for this increased rating 
claim.  There are no identifiable periods of time since the 
Veteran filed his claim in March 2004, during which this 
condition has been shown to be disabling to a degree that 
would warrant a disability rating in excess of 20 percent, 
and thus higher "staged ratings" are not warranted.  
Accordingly, the Board finds that the Veteran's symptoms are 
adequately compensated by the current 20 percent rating; and 
a higher rating is not warranted for the Veteran's left hip 
disability.

As noted above, in October 2009, the RO granted a separate 10 
percent disability rating for surgical scar of the left hip.  
Thus, the Board finds that it is part and parcel of the 
Veteran's claim for increased rating.  The Veteran's service-
connected left hip surgical scar is rated pursuant to 
Diagnostic Code 7804.  

Diagnostic Code 7804 provides that a 10 percent evaluation is 
warranted for a superficial scar that is painful on 
examination.  Note (1) indicates that a superficial scar is 
one not associated with underlying soft tissue damage.  A 10 
percent rating is the maximum disability rating under this 
diagnostic code.

The Board has considered whether another diagnostic code 
pertaining to scars affords the Veteran a higher disability 
evaluation for his service-connected left hip surgical scar 
disability.  Consideration of Diagnostic Codes 7802 and 7803 
does not warrant assignment of a higher disability rating, as 
the highest rating available under those diagnostic codes is 
10 percent.  

Diagnostic Code 7801 indicates that, for scars other than on 
the head, face, or neck, where such are deep and cause 
limited motion, a 20 percent evaluation is warranted in an 
area or areas exceeding 12 square inches (77 sq. cm.).  
Diagnostic Code 7805 provides that scars are to be rated on 
the limitation of function of the affected part.  38 C.F.R. § 
4.118 (2009).  However, the Board finds Diagnostic Codes 7801 
and 7805 do not provide a basis for a higher disability 
rating as there is no objective evidence that the Veteran's 
well-healed incision is deep or that it causes limited 
motion.  

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected left 
hip disability, including left hip surgical scar, presents 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The disability does not result in symptoms not 
contemplated by the criteria in the rating schedule.  Hence 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extraschedular evaluation. 




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the left hip is denied.

Entitlement to an evaluation in excess of 10 percent for left 
hip surgical scar is denied.


REMAND

The parties to the JMR have determined that the Veteran has 
placed into appellate status a claim of service connection 
for a psychiatric disability (other than PTSD).  As noted 
above, post service VA medical records indicate that the 
Veteran has been diagnosed with depressive disorder, 
schizoaffective disorder bipolar type, mild memory loss with 
behavioral changes, general anxiety disorder.  Accordingly, 
the Board will remand this case for RO readjudication of the 
claim based upon the entire evidentiary record.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).

With respect to the issue of entitlement to a TDIU, the Board 
notes that the claim was denied in a July 2009 rating 
decision.  In August 2009, the RO received the Veteran's 
Notice of Disagreement with respect to this issue.  The RO 
must now issue a Statement of the Case (SOC), and the Veteran 
provided an opportunity to perfect his appeal as to this 
issue.  Therefore, the appropriate Board action is to remand 
the issue to the RO for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA 
should be undertaken with respect to the 
issue of entitlement to service 
connection for an acquired psychiatric 
disorder (other than PTSD).  

2.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for any of his 
psychiatric disorders that is not 
evidenced by the current record.  If so, 
the Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  These records should then be 
obtained and associated with the claims 
folder.  The Veteran should be advised 
that he may also submit any evidence or 
further argument relative to the claim at 
issue.
	
3.  The issue of service connection for 
an acquired psychiatric disorder (other 
than PTSD) should be readjudicated by the 
RO.  If any benefit sought on appeal 
remains denied, provide the Veteran and 
his representative a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

4.  The Veteran and his attorney should 
be provided an SOC as to the issue of 
entitlement to a TDIU.  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


